                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


BRUCE PARKER,

                     Plaintiff,                          Case Number: 19-12345
                                                         Honorable Mark A. Goldsmith
v.

JONATHAN HILDRETH, ET AL.,

                     Defendants.
                                          /

                          ORDER OF PARTIAL DISMISSAL

       This is a pro se prisoner civil rights case. Bruce Parker is incarcerated at the

Macomb Correctional Facility in New Haven, Michigan. He names five employees of the

Michigan Department of Corrections as Defendants, and alleges that Defendants Hildreth,

Frangedakis, Loxton, and Churchill, all of whom are corrections officers, retaliated against

him for exercising his First Amendment right to file grievances. He also alleges that

Defendant Warner failed to adequately supervise the other named Defendants. He seeks

declaratory and monetary relief. For the reasons discussed below, the Court dismisses

Defendant Warner.

                                  II. Factual Allegations

       Plaintiff’s claims arise from grievances filed in relation to a March 30, 2019 incident

at the Macomb Correctional Facility. Plaintiff states that, on that date, Defendant Hildreth

directed an offensive, sexually explicit remark at Plaintiff. Pl.’s Compl. at 4. The

following day, Plaintiff filed a grievance against Defendant Hildreth. See id. Plaintiff
alleges that, shortly after he filed a grievance, Defendant Hildreth entered Plaintiff’s cell

and destroyed much of his property, including legal mail and religious materials, in

retaliation for the filing of a grievance. See id. at 4-5. Defendant Hildreth also wrote

Plaintiff a misconduct ticket. See id. at 5.

       Plaintiff alleges that, in the several weeks after he filed a grievance, Defendants

Frangedakis, Loxton, and Churchill each, separately and on different dates, performed

shakedowns of Plaintiff’s cell, destroying Plaintiff’s legal materials and much of his

religious materials, including the Quran. See id. at 5-7. After destroying Plaintiff’s

religious materials, Defendant Frangedakis warned Plaintiff, “maybe you should think

twice about filing … grievances.” See id. at 6. Plaintiff alleges that Defendants Loxton

and Churchill repeated similar warnings after their destructive shakedowns of his cell. See

id. at 6-7. Plaintiff further claims that Defendant Churchill stated that his actions were

authorized by Defendant Warner. See id. at 7.

                                    III. Legal Standard

       The Prison Litigation Reform Act of 1996 requires federal district courts to screen

a prisoner’s complaint and to dismiss the complaint if it is frivolous, malicious, fails to

state a claim for which relief can be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b); Flanory v.

Bonn, 604 F.3d 249, 252 (6th Cir. 2010). “In determining whether a prisoner has failed to

state a claim, [courts] construe his complaint in the light most favorable to him, accept his

factual allegations as true, and determine whether he can prove any set of facts that would

entitle him to relief.” Harbin-Bey v. Rutter, 420 F.3d 571, 575 (6th Cir. 2005). While a

                                               2
complaint “does not need detailed factual allegations,” the “[f]actual allegations must be

enough to raise a right to relief above the speculative level on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555-556 (2007). In other words, “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id.

       “To state a claim under 42 U.S.C. § 1983, a plaintiff must set forth facts that, when

construed favorably, establish (1) the deprivation of a right secured by the Constitution or

laws of the United States (2) caused by a person acting under the color of state law.”

Dominguez v. Corr. Med. Servs., 555 F.3d 543, 549 (6th Cir. 2009) (quoting Sigley v. City

of Parma Heights, 437 F.3d 527, 533 (6th Cir. 2006)). The plaintiff must establish the

liability of each individual defendant by that person’s own conduct. “Because vicarious

liability is inapplicable [in] § 1983 suits, a plaintiff must plead that each Government-

official defendant, through the official’s own individual actions, has violated the

Constitution.” Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).

                                       IV. Discussion

       Plaintiff fails to state a plausible claim against Defendant Warner. He states that

Defendant Warner was “endowed with the responsibility concerning the supervision of

correction officers and maintaining prison security.” Pl.’s Compl. at 4. Plaintiff alleges



                                               3
that Defendant Warner authorized Defendant Churchill’s retaliatory shakedown of

Plaintiff’s cell. Id. at 7.

       The doctrine of respondeat superior does not apply in § 1983 lawsuits to impute

liability onto supervisory personnel, see Monell v. Department of Social Services of New

York, 436 U.S. 658, 691-95 (1978), unless it is shown “that the supervisor encouraged the

specific incident of misconduct or in some other way directly participated in it.” Bellamy

v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984). A supervisor’s failure to supervise, train or

control an employee is not actionable under § 1983, unless the plaintiff shows “the official

at least implicitly authorized, approved, or knowingly acquiesced in the unconstitutional

conduct . . .” Hays v. Jefferson County, Ky., 668 F.2d 869, 874 (6th Cir. 1982); see also

Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999) (“[A] supervisory official’s failure to

supervise, control or train the offending individual is not actionable unless the supervisor

either encouraged the specific incident of misconduct or in some other way directly

participated in it.”) (internal quotation marks omitted).

       Other than a single conclusory allegation and a recitation of Defendant Warner’s

supervisory authority, Plaintiff fails to allege that Defendant Warner had any direct

involvement in the alleged retaliatory conduct or engaged in any “‘active unconstitutional

behavior’” rather than a “‘mere failure to act.’” Shehee, 199 F.3d at 200 (quoting Salehpour

v. Univ. of Tenn., 159 F.3d 199, 206 (6th Cir. 1998)). Even if Defendant Warner was

aware of the alleged unconstitutional conduct, “simple awareness of employees’

misconduct does not lead to supervisor liability.” Leary v. Daeschner, 349 F.3d 888, 903

(6th Cir. 2003). Therefore, Plaintiff fails to state a claim against Defendant Warner.

                                              4
                                        V. Order

      The Court concludes that Plaintiff fails to state a claim upon which relief may be

granted under 42 U.S.C. § 1983 against Defendant Warner and he is DISMISSED.

      Plaintiff’s claims against the remaining Defendants survive the Court’s initial

screening under 28 U.S.C. §§ 1915(e)(2)(B).

      SO ORDERED.

Dated: August 20, 2019                          s/Mark A. Goldsmith
       Detroit, Michigan                        MARK A. GOLDSMITH
                                                United States District Judge


                            CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record
and any unrepresented parties via the Court's ECF System to their respective email or First
Class U.S. mail addresses disclosed on the Notice of Electronic Filing on August 20, 2019.

                                                s/Kristen MacKay
                                                Case Manager




                                            5
